 1
 2
 3
 4
 5                                                                      JS-6
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11 BARRAZA & SONS HEAVY                      )   Case No. CV 20-8034-JFW(JEMx)
   EQUIPMENTS, INC., a California            )
12 corporation                               )   JUDGMENT
                                             )
13                       Plaintiff,          )
                                             )
14         v.                                )
                                             )
15 ASSOCIATED INDUSTRIES                     )
   INSURANCE COMPANY, INC., a                )
16 Florida corporation; AMTRUST              )
   NORTH AMERICA, INC., a                    )
17 Delaware corporation,                     )
                                             )
18                  Defendants.              )
     ___________________________             )
19                                           )
20         Whereas, by Order dated September 10, 2020 (Docket No. 12), the Court
21   dismissed without prejudice Defendant Amtrust North America, Inc. from the
22   Amended Complaint and dismissed the Third Cause of Action for Negligence alleged
23   in the Amended Complaint pursuant to the stipulation of the parties;
24         Whereas, by Order dated May 26, 2021 (Docket No. 53), the Court granted
25   Defendant Associated Industries Insurance Company, Inc.’s Motion for Summary
26   Judgment based on its determination that there was no genuine issue as to any
27   material fact and that Associated Industries Insurance Company, Inc. was entitled to
28   judgment as a matter of law on all claims for relief alleged against it;
 1         IT IS NOW, THEREFORE, HEREBY ORDERED, ADJUDGED AND
 2   DECREED, that judgment is entered in this action as follows:
 3         1. Plaintiff Barraza & Sons Heavy Equipments, Inc. shall recover nothing
 4   from Defendant Associated Industries Insurance Company, Inc.;
 5         2. Defendant Associated Industries Insurance Company, Inc. shall have
 6   judgment in its favor on Plaintiff Barraza & Sons Heavy Equipments, Inc.’s entire
 7   action; and
 8         3. Defendant Associated Industries Insurance Company, Inc. shall recover
 9   from Plaintiff Barraza & Sons Heavy Equipments, Inc. its costs of suit in the sum of
10   $________.
11
12         IT IS SO ORDERED.
13
14
15   Dated: June 2, 2021
                                    JOHN F. WALTER
16                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
